tcmemo_2010_250 united_states tax_court david west petitioner v commissioner of internal revenue respondent docket no 2674-06l filed date david west pro_se andrea d haddad for respondent memorandum opinion gale judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to maintain a lien with respect to petitioner’s unpaid income_tax for pending 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the relevant periods and all rule references are to the tax_court rules_of_practice and procedure before us are respondent’s motion for summary_judgment motion and petitioner’s motion for summary judgment2 cross-motion under rule for the reasons set forth below we shall grant respondent’s motion and deny petitioner’s cross-motion at the time of filing the petition petitioner resided in background3 new hampshire petitioner did not timely file an income_tax return for taxable_year on date respondent mailed petitioner a statutory_notice_of_deficiency for which petitioner received in response to the notice on date petitioner submitted a form_1040 u s individual_income_tax_return for in which he reported tax_liability of dollar_figure and a balance due of dollar_figure petitioner did not pay the balance reported as due on date respondent assessed the dollar_figure tax_liability petitioner reported as due as well as additions to tax for failure to pay estimated_tax of 2petitioner’s cross-motion does not specifically seek removal of the lien instead petitioner requests that his previously rejected offer-in-compromise be accepted since acceptance of petitioner’s offer-in-compromise would eliminate the liability giving rise to the lien we treat his motion as seeking elimination of the lien that is at issue in this case 3the following findings are established in the administrative record or through party admissions and or are undisputed dollar_figure for failure to timely file of dollar_figure and for failure to timely pay of dollar_figure on date respondent issued to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 with respect to the assessed tax_liability for petitioner untimely submitted a form request for a collection_due_process_hearing over a year later dated date and was given an equivalent_hearing in early date5 petitioner submitted a form_656 offer_in_compromise whereby he sought to compromise his liability for dollar_figure on the basis of effective tax_administration and doubt as to liability oic attached to the form_656 was a seven-page explanation of petitioner’s position form attachment on the first page of the form_656 attachment petitioner explained that he was claiming both an effective tax_administration basis and a doubt as to liability basis for his oic he further explained that the doubt as to liability basis related solely to the estimated_tax addition for which petitioner believed had been miscalculated because the addition 4petitioner sought review of the levy in the petition in this case those portions of the petition seeking review of the levy were dismissed for lack of jurisdiction 5petitioner dated the document date and respondent stamped it received on date he contended was due entirely to sales of stock that occurred during the last week of petitioner explained his effective tax_administration ground in the remaining six pages of the form_656 attachment therein petitioner contended that effective tax_administration dictated acceptance of his oic because his tax_liability was principally due to large capital_gains arising from the sale of stock during the last week of that were largely offset by large capital losses_incurred from stock sales during the form_656 attachment stated that petitioner calculated his dollar_figure oic by computing the tax he would owe if his capital losses and certain interest_expense after were allowed to offset his capital_gains for and he were given a credit for dollar_figure of alternative_minimum_tax as a result of the exercise in an earlier year of incentive stock_options to acquire the stock sold at a gain in the form_656 attachment also cited as an argument for acceptance of petitioner’s oic an incident in where petitioner’s inability to understand sec_422 had caused him to forfeit an opportunity to exercise certain very valuable incentive stock_options finally the form_656 attachment cited petitioner’s difficulty in finding employment and the fact that the unresolved tax_liability would likely preclude his borrowing against the equity in his house to pay off certain unsecured debt necessitating a sale of the house on date one of respondent’s offer examiners rejected petitioner’s oic on date petitioner appealed the rejection to respondent’s office of appeals an appeals officer appeals officer reviewed petitioner’s oic and sustained the offer examiner’s rejection administrative_proceeding advising petitioner in a date letter that his oic had been rejected because an amount larger than his offer appeared collectible and that we have not found that an exceptional circumstance exists that allows our acceptance of your offer on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to his tax_liability petitioner timely submitted a form dated date in the correspondence between petitioner and the appeals employee assigned to his hearing request cdp hearing officer petitioner requested that his oic previously rejected by the appeals_office be reconsidered and the cdp hearing officer 6a notice of lien had been filed with respect to petitioner’s residence in hampton falls n h 7the form requested a hearing with respect to both the date notice_of_federal_tax_lien filing and the date notice_of_intent_to_levy see text supra at note refused the appeals_office subsequently issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination on date determining that the lien should be sustained petitioner timely petitioned the court in response to the notice_of_determination and the parties subsequently filed motions for summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b factual inferences are viewed in a light most favorable to the nonmoving party and the moving party bears the burden of proving that there is no genuine issue of material fact 119_tc_252 85_tc_812 79_tc_340 sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for taxes taxpayer when a demand for the taxes has been made and the taxpayer fails to pay the lien arises when an assessment is made sec_6322 generally in order for the lien to be valid against third parties the secretary must file a notice of lien with certain state or local authorities where the taxpayer’s property is situated sec_6323 f lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that the secretary shall furnish the taxpayer with written notice of the filing of a notice of lien and of the taxpayer’s right to a hearing concerning the lien sec_6320 if the taxpayer timely requests a hearing the hearing is to be conducted by an officer_or_employee of the commissioner’s office of appeals who has had no prior involvement with respect to the unpaid taxes sec_6320 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed lien including offers of collection alternatives such as an offer-in-compromise sec_6320 sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if he did not receive any statutory_notice_of_deficiency with respect to such liability or otherwise have an opportunity to dispute it sec_6330 however pursuant to sec_6330 an issue may not be raised at the hearing if the issue was raised and considered in a previous administrative or judicial proceeding in which the taxpayer meaningfully participated sec_6330 expressly provides that taxpayers at collection hearings before respondent’s appeals_office may not raise issues that were previously raised by taxpayers and considered in any other administrative or judicial proceeding in which the taxpayers meaningfully participated 118_tc_488 sec_301_6320-1 proced admin regs see also mcintosh v commissioner tcmemo_2003_279 wooten v commissioner tcmemo_2003_113 at the conclusion of the hearing the appeals employee must determine whether and how to proceed with collection taking into account inter alia the issues properly raised by the taxpayer sec_6330 we have jurisdiction to review the appeals office’s determinations sec_6330 determinations with respect to the underlying tax_liability are reviewed de novo whereas determinations concerning collection matters are reviewed for abuse_of_discretion 114_tc_604 114_tc_176 in his motion respondent asserts that the sole issue petitioner raised during the hearing requested pursuant to sec_6320 and b cdp hearing was whether the prior rejection of petitioner’s oic by respondent’s appeals_office in the administrative_proceeding was proper petitioner does not dispute that assertion in his response to respondent’s motion he asserts instead merely that appropriate consideration was not given to his oic in the administrative_proceeding we therefore conclude that the only issue petitioner raised at his cdp hearing that remains before us is the rejection of his oic as a collection alternative to the lien in his submissions petitioner argues that the cdp hearing officer erred in refusing to consider his oic claims that the oic had not received appropriate consideration in the administrative_proceeding and advances arguments in support of the merits of his oic respondent contends that petitioner’s oic 8as noted petitioner’s oic as originally submitted to the offer examiner and reviewed by the appeals_office included a claim that there was doubt as to liability with respect to the estimated_tax addition for given this doubt as to liability claim in the oic petitioner’s attempt to renew consideration of the oic at his cdp hearing could be construed as a challenge to a portion of the underlying tax_liability for however petitioner was precluded from challenging the underlying tax_liability at his cdp hearing pursuant to sec_6330 which precludes such a challenge where the person subject_to collection action has had an opportunity to dispute such tax_liability sec_6330 the offer of a hearing pursuant to sec_6330 which petitioner received in connection with the notice_of_intent_to_levy mailed to him on date constituted an opportunity to dispute his underlying tax_liability for within the meaning of sec_6330 see 126_tc_356 mccollin v commissioner tcmemo_2010_93 nelson v commissioner tcmemo_2009_108 miller v commissioner tcmemo_2007_35 he was therefore precluded pursuant to sec_6330 from disputing the underlying tax_liability for at his cdp hearing held with respect to the notice_of_federal_tax_lien filing had been previously considered and rejected by the appeals_office in the administrative_proceeding and consequently pursuant to sec_6330 could not be raised at the cdp hearing sec_6330 as applicable to petitioner’s hearing request provided10 as follows sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- certain issues precluded --an issue may not be raised at the hearing if-- a the issue was raised and considered at a previous hearing under sec_6320 or in any other previous administrative or judicial proceeding and b the person seeking to raise the issue participated meaningfully in such hearing or proceeding consequently the propriety of the cdp hearing officer’s refusal to consider the oic depends upon whether the oic was raised and considered at a previous administrative_proceeding and whether petitioner participated meaningfully in the previous proceeding sec_6330 applies to hearings concerning liens held pursuant to sec_6320 sec_6320 sec_6330 was amended in the tax relief and health care act of publaw_109_432 div a sec_407 120_stat_2961 so that subpars a and b were redesignated cls i and ii of subpar a there can be no dispute that petitioner’s oic was raised in the administrative_proceeding it was the sole subject of the administrative_proceeding the appeals officer reviewed the offer examiner’s rejection of the oic and sustained it nor can it be disputed that the oic for which petitioner contended in his cdp hearing was the same collection alternative considered in the administrative_proceeding petitioner attached to his cdp hearing request the same six pages of the form_656 attachment containing the explanation of his offer based on effective tax_administration that he had attached to the form_656 he submitted in the administrative proceedingdollar_figure finally the administrative_proceeding was indisputably an administrative_proceeding within the meaning of sec_6330 the appeals officer’s review 11respondent contends that the form_656 and the form_656 attachment are not part of the administrative record in this case because the cdp hearing officer did not review the documents we disagree even assuming the form_656 and the form_656 attachment were not reviewed by the cdp hearing officer they were nonetheless a part of petitioner’s administrative file and were therefore available for her review moreover petitioner submitted six of the seven pages of the form_656 attachment labeled as such covering petitioner’s explanation of the effective tax_administration grounds for his oic as an attachment to his form the cdp hearing officer undisputably reviewed the form and its attachment consequently the form_656 and the form_656 attachment are part of the administrative record see 885_f2d_551 9th cir the same is true concerning the appeals officer’s date letter cited in our findings of the rejection of petitioner’s oic was performed in accordance with sec_7122dollar_figure whether petitioner’s oic was considered in the administrative_proceeding requires a closer look for purposes of summary_judgment petitioner contends in his objection to respondent’s motion that his oic did not receive appropriate consideration that the offer examiner rejected it solely on the basis of ability to pay and that the appeals officer who reviewed the rejection and sustained it shortshrifted me and refused to make an appropriate effort to learn about my situation in connection with petitioner’s cdp hearing the cdp hearing officer took the position that further consideration of petitioner’s oic was foreclosed by virtue of the administrative_proceeding implicit in this position was the cdp hearing officer’s conclusion that petitioner’s oic had been considered in the administrative_proceeding for purposes of sec_6330 the basis for the cdp hearing officer’s conclusion is reflected in her notes recorded in the appeals case activity records for the cdp hearing which state that she reviewed the entries in the appeals case activity records and the appeals case memo appeals case memo prepared by the sec_7122 was redesignated sec_7122 in the tax_increase_prevention_and_reconciliation_act_of_2005 publaw_109_222 120_stat_362 appeals officer the cdp hearing officer’s notes contain a level of detail with respect of the content of the appeals case memo--the nature of petitioner’s oic the name of the appeals officer and the internal_revenue_manual irm provision upon which the rejection was based irm pt date --which persuades us that there is no genuine issue of material fact concerning whether the cdp hearing officer reviewed the record of the administrative_proceeding in reaching the conclusion that petitioner’s oic had been considered in that proceeding moreover the cdp hearing officer had before her petitioner’s written description of the oic that he had submitted in the administrative_proceeding thus the cdp hearing officer could compare petitioner’s submitted grounds for the oic with the appeals case memo in reaching her determination that the oic had been considered in the administrative_proceeding our own examination of the form_656 attachment and of the appeals case memo analyzing it persuades us that the cdp hearing officer’s determination that petitioner’s oic had been considered in the administrative_proceeding was proper petitioner contends that the appeals officer’s consideration of his oic in the administrative_proceeding was inadequate--that the appeals officer did not make the appropriate effort to understand his situation and in essence did not grasp his arguments based on effective tax_administration however as discussed below a comparison of two documents in the administrative record--the form_656 attachment and the appeals case memo--is sufficient to convince us that there is no genuine issue of material fact and that respondent is entitled to a decision in his favor as a matter of law on the issue of whether petitioner’s oic was considered in a previous administrative_proceeding within the meaning of sec_6330 in the form_656 attachment petitioner explained that his grounds for seeking an offer-in-compromise based on effective tax_administration were the lack of proportionality in his tax_liability arising from the fact that he had realized large capital_gains in as a result of sales of stock of a high technology company that occurred during the last week of that year while in he had incurred large capital losses as a result of stock sales of companies in the same sector but for the fact that his capital_gains_and_losses straddled taxable years petitioner contended he would have been able to offset the gains with the losses with the result that his capital_gains would not have resulted in any significant income_tax_liability petitioner further suggested that the unfairness of his circumstances was exacerbated by the fact that the settlement dates for many of the late-1999 stock sales occurred in as an additional circumstance of unfairness petitioner cited the fact that the stock he sold at a gain in had been acquired through the exercise of incentive stock_options in an earlier unspecified year and that he had incurred and paid alternative_minimum_tax amt of dollar_figure as a result of the exercise of the incentive stock_options in petitioner’s view the fact that he also incurred a capital_gains_tax liability under the regular_tax upon the sale of the stock in constituted double_taxation the form_656 attachment further stated that petitioner had calculated his dollar_figure offer by computing the income_tax he would owe if his capital losses and certain interest_expense incurred after were allowed to offset his capital_gains for and he were given a credit against the liability for the dollar_figure in amt paid when he acquired the stock pursuant to incentive stock_options in addition the form_656 attachment cited as an argument for acceptance of petitioner’s oic his contention that he had been burned in by the operation of sec_422 when he sought to exercise incentive stock_options upon his departure from a company at that time in petitioner’s view the complexities of sec_422 which he could not understand had resulted in the company’s refusal to allow him to exercise the most valuable of the options he held and in his circumstances he was unable to effectively contend otherwise the form_656 attachment also discussed petitioner’s compliance history maintaining that there were mitigating circumstances for his failure to timely file for and that his failure to timely file for through was excusable because he had overpaid his taxes for those years finally the form_656 attachment cited petitioner’s precarious financial condition arising from his difficulty in finding employment and the fact that the unresolved tax_liability would probably preclude his borrowing against the equity in his house to pay off certain unspecified unsecured debt necessitating a sale of the house in the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_764 congress added sec_7122 directing the secretary to prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute the legislative_history indicates that congress intended that the guidelines provide for compromises of income_tax liabilities on the basis of factors other than doubt as to liability or collectibility such as compromises to promote effective tax_administration h conf rept pincite 1998_3_cb_747 regulations adopted pursuant to sec_7122 set forth guidelines for evaluating offers-in-compromise to promote effective tax_administration eta offers under sec_301_7122-1 proced admin regs eta offers may be accepted where collection in full could be achieved but would cause economic hardship or under sec_301_7122-1 proced admin regs even where collection in full could be achieved without economic hardship the irs may compromise to promote effective tax_administration where compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for compromising the liability compromise will be justified only where due to exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner a taxpayer proposing compromise under this paragraph b ii will be expected to demonstrate circumstances that justify compromise even though a similarly situated taxpayer may have paid his liability in full the regulations cite as examples of appropriate circumstances for accepting a non-hardship eta offer a taxpayer whose medical_condition rendered him unable to manage any of his financial affairs for many years who seeks to compromise his liability when the medical disability ends or a taxpayer who incurs a tax_liability as a result of erroneous advice received from the irs sec_301_7122-1 proced admin regs even in the foregoing circumstances the regulations provide that acceptance of a compromise is within the secretary’s discretion id additional detailed instructions concerning acceptance of nonhardship eta offers are contained in the irmdollar_figure public policy or equity ground sec_1 where there is no doubt as to liability datl no doubt as to collectibility datc and the liability could be collected in full without causing economic hardship the service may compromise to promote effective tax_administration eta where compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for accepting less than full payment compromise is authorized on this basis only where due to exceptional circumstances collection in full would undermine public confidence that the tax laws are being administered in a fair and equitable manner because the service assumes that congress imposes tax_liabilities only where it determines it is fair to do so compromise on these grounds will be rare the service recognizes that compromise on these grounds will often raise the issue of disparate treatment of taxpayers who can pay in full and whose liabilities arose under substantially_similar circumstances taxpayers seeking compromise on this basis bear the burden of demonstrating circumstances that are compelling enough to justify compromise notwithstanding this inherent inequity compromise on public policy or equity grounds is not authorized based solely on a taxpayer’s belief that a provision of the tax law is itself unfair where a taxpayer is clearly liable for taxes penalties or interest due to operation of law a finding that the law is unfair would undermine the 13the irm provisions set out above are from the version applicable as of date covering the period when the appeals officer determined that rejection of petitioner’s oic should be sustained will of congress in imposing liability under those circumstances examples provided in the irm of instances where compromises sought on grounds of inequity would not promote effective tax_administration and should be rejected include a taxpayer’s claim that a tax_liability resulting from discharge_of_indebtedness rather than from wages is inequitable or the claim of a taxpayer-partner that his tax_liability arising from a tefra partnership-level proceeding is unfair because it is due to the actions of the tax_matters_partner id the appeals case memo states as follows with respect to petitioner’s compliance history the taxpayer did not file income_tax returns for through until after he received an sfr substitute for return statutory_notice_of_deficiency on the period on he subsequently filed returns for all periods on the through returns which reflected overpayments were processed prior to the posting of the balance due assessment we conclude that there is no genuine issue of material fact concerning whether petitioner’s compliance history as raised in the form_656 attachment was considered in the administrative proceedingdollar_figure 14moreover the appeals case memo did not cite petitioner’s noncompliance as a factor in sustaining the rejection of his oic see sec_301_7122-1 proced admin regs the appeals case memo states as follows with respect to economic hardship the taxpayer i sec_45 years old and single with no dependents he is a computer_software engineer he indicated that he was unemployed at the time he completed the collection information statement but during the appeals_conference he stated that he was doing free-lance consulting work which was generating income the coic centralized offer_in_compromise examiner did not verify the taxpayer’s financial information but completed a full pay worksheet based on the taxpayer’s own figures from his cis collection information statement this indicated that the taxpayer had nre net realizable equity of dollar_figure this consisted of dollar_figure nre in real_property dollar_figure in brokerage and investment accounts and dollar_figure in vehicle equity vehicles as for the economic hardship factors the taxpayer really raises nothing more than his assertion that if the tax is not compromised he will be forced to sell his house in order to pay his mother back the dollar_figure that he borrowed from her both the coic examiner and i explained to the taxpayer that imminent seizure of his house was not contemplated and the coic examiner suggested that while the taxpayer was unemployed the liability could be reported as currently not collectible after the filing of a notice_of_federal_tax_lien but there is no reason that the unsecured loan from the taxpayer’s mother should be considered as having a priority over the tax_liability for purposes of an oic analysis the taxpayer is also relatively young has no children and has no health problems--all factors generally considered in determining if economic hardship criteria have been met we conclude there is no genuine issue of material fact concerning whether petitioner’s economic hardship as raised in the form_656 attachment was considered in the administrative_proceeding the appeals case memo states as follows with respect to the form_656 attachment’s explanation of petitioner’s reasons that his oic based on effective tax_administration should be accepted as for the equity considerations the taxpayer claims only that it is not fair that he can’t use his stock losses in later years to immediately and fully offset the gains he experienced in and he complains that sec_422 is difficult to understand per irm compromise on public policy or equity grounds is not authorized based solely on a taxpayer’s belief that a provision of the tax law is itself unfair where a taxpayer is clearly liable for taxes penalties or interest due to operation of law a finding that the law is unfair would undermine the will of congress in imposing liability under those circumstances the appeals case memo demonstrates that the appeals officer was aware of petitioner’s argument in the form_656 attachment that his inability to offset capital_gains with capital losses should constitute effective tax_administration grounds for compromising his liability the appeals officer did not accept the argument but her failure to do so in these circumstances does not show that she failed to adequately consider it instead her decision to reject such a ground reflects a straightforward application of irm pt to the effect that a nonhardship effective tax_administration compromise is not authorized where it is based solely on the taxpayer’s claim that the tax law itself is unfair as compromise of the tax in such circumstances would thwart the will of congress congress first enacted a capital_loss carryforward for individuals in see revenue act of ch sec_117 52_stat_502 but congress has not provided for a capital_loss_carryback the principal unfairness identified by petitioner as grounds for an effective tax_administration compromise see sec_1212 sec_172 see also 126_tc_205 affd 492_f3d_618 5th cir we conclude that there is no genuine issue of material fact and that respondent is entitled to summary_judgment on the issue of whether petitioner’s capital_loss_carryback argument was considered in a previous administrative_proceeding within the meaning of sec_6330 the same considerations apply with respect to petitioner’s contentions that sec_422 is too complex in the form_656 attachment petitioner cited in support of his oic a incident where he contends that his inability to understand sec_422 rendered him unable to negotiate effectively with a former employer who would not allow him to exercise the most valuable of certain incentive stock_options he had been granted pursuant to that employment the appeals case memo’s reference to petitioner’s complaint that sec_422 is difficult to understand demonstrates that the appeals officer was aware of petitioner’s sec_422 argument her refusal to treat the 15the capital_loss carryforward provision for individuals is currently codified as sec_1212 argument as grounds for an effective tax_administration compromise does not support any inference that she failed to consider it rather her treatment reflects a straightforward application of irm pt moreover the incentive stock_options incident did not result in the income_tax_liability for which petitioner was seeking compromise we conclude that there is no genuine issue of material fact and that respondent is entitled to summary_judgment on the issue of whether petitioner’s sec_422 complexity argument was considered in a previous administrative_proceeding within the meaning of sec_6330 the appeals case memo does not mention the argument in the form_656 attachment concerning the settlement dates of petitioner’s stock sales ie petitioner’s contention that the unfairness of his inability to offset his capital_gains with his capital losses is exacerbated by the fact that the settlement dates for his stock sales occurred in viewing the silence of the appeals case memo in the light most favorable to petitioner we draw the inference that the appeals officer failed to consider the settlement_date argument but any failure of the appeals officer or subsequently the cdp hearing officer to consider the settlement_date argument was harmless 16we assume arguendo for purposes of deciding respondent’s motion that if the settlement_date argument was not considered at continued error the internal revenue service’s use of the trade_date rather than the settlement_date as the date of a stock sale for federal_income_tax purposes follows expressed congressional intent see revrul_93_84 1993_2_cb_225 citing s rept pincite 1986_3_cb_1 and h conf rept vol ii at ii-297 1986_3_cb_1 thus any claim by petitioner that the use of his trade dates rather than his settlement dates created unfairness justifying an effective tax_administration compromise would also clearly run afoul of irm pt since the settlement_date argument would not have provided any basis for an effective tax_administration compromise any failure to consider the argument in the administrative_proceeding or in the cdp hearing would not have affected the outcome of either and is not a bar to summary_judgment finally the appeals case memo did not reference petitioner’s amt argument to the effect that a portion of his effective tax_administration compromise should be based on his having earlier paid amt when he exercised incentive stock_options to acquire the stock whose sale in generated the tax_liability petitioner sought to compromise petitioner considered continued the administrative_proceeding it would have been preserved for consideration at petitioner’s cdp hearing with respect to the lien the earlier amt liability and the subsequent capital_gains_tax liability arising from the same stock to constitute unfair double_taxation that should support effective tax_administration relief under sec_7122 as with petitioner’s settlement_date argument we draw the inference most favorable to petitioner that the appeals case memo’s silence regarding petitioner’s amt argument indicates that the appeals officer failed to consider it however we have previously considered and rejected the claim that the tax_liability arising from the treatment of incentive stock_options under the amt regime should be eliminated on fairness grounds through an effective tax_administration compromise of the liability pursuant to sec_7122 see 124_tc_165 affd 454_f3d_782 8th cir in speltz the taxpayers like petitioner argued that an appeals officer had ‘failed to properly consider’ and had abused his discretion in rejecting their eta offer premised on the ‘unintended and unfair’ tax_liability caused by the treatment of incentive stock_options under the amtdollar_figure id pincitethe taxpayers in 124_tc_165 affd 454_f3d_782 8th cir had incurred a substantial amt liability upon the exercise of incentive stock_options only to have the acquired stock decline precipitously in value before it was sold in contrast petitioner incurred a modest amt liability when he exercised incentive stock_options and he then sold the acquired stock in at a substantial gain concluding that a compromise of the liability pursuant to sec_7122 was not appropriate we observed accepting petitioners’ position would result in nullification of a portion of the statutory scheme for the taxation of incentive stock_options by administrative or judicial action we cannot conclude that sec_7122 gives the court a license to make adjustments to complex tax laws on a case-by-case basis moreover we cannot conclude that it is an abuse_of_discretion for the appeals officer to decline to do so in this case we conclude that the appeals officer correctly applied the provisions of the regulations and of the internal_revenue_manual specifically those portions cautioning against granting relief based on inequity where to do so would undermine congressional intent id pincite because petitioner’s amt argument would not have constituted proper grounds for acceptance of an eta offer any failure by the appeals officer or subsequently the cdp hearing officer to consider it was harmless error since petitioner’s amt argument would not have provided any basis for an effective tax_administration compromise any failure to consider the argument in the administrative_proceeding or in the cdp hearing would not have affected the outcome of either and is not a bar to summary_judgment the appeals case memo demonstrates that the appeals officer considered petitioner’s compliance history and economic hardship issues raised in the form_656 attachment and concluded that petitioner had not shown economic hardship and did not treat his compliance history as an adverse factor the appeals case memo further demonstrates that the appeals officer considered the capital_loss_carryback and sec_422 arguments raised in the form_656 attachment as grounds for petitioner’s oic and rejected them as inadequate grounds for a nonhardship effective tax_administration compromise pursuant to irm pt as for petitioner’s remaining arguments in the form_656 attachment even if it is assumed that the appeals officer did not consider petitioner’s settlement_date or amt arguments these arguments are so clearly precluded by irm pt as grounds for an eta offer that any failure to consider them was harmless error after a careful review of petitioner’s explanation of his oic in the form_656 attachment we find that he advanced no other arguments petitioner’s principal grievance concerns his inability to carry back a capital_loss from to offset a capital_gain for allowing him to do so would nullify the statutory scheme for capital losses that has been in place for over years given the now widely recognized performance of high technology stocks over and there is every reason to believe that petitioner’s experience was not an isolated one granting petitioner an effective tax_administration compromise of his liabilities on this ground would give him disparate treatment as compared to similarly situated taxpayers without a compelling justification in contravention of the guidance in the regulations and the irm see sec_301_7122-1 proced admin regs irm pt the same can be said for petitioner’s grievances with respect to the treatment of incentive stock_options under the amt regime the complexity of sec_422 generally and the use of trade rather than settlement dates for establishing the timing of a capital_gain or loss each represents a claim that a provision of the tax law is unfair the appeals officer’s rejection of petitioner’s grounds for an effective tax_administration compromise does not demonstrate a lack of consideration of the issue her decision reflects adherence to the regulations and irm see speltz v commissioner supra pincite we accordingly conclude that respondent is entitled to summary_judgment on the issue of whether the oic petitioner sought to raise in his cdp hearing was considered in a previous administrative_proceeding within the meaning of sec_6330 the remaining issue is whether petitioner participated meaningfully in the previous administrative_proceeding within the meaning of sec_6330 petitioner contends in his objection to respondent’s motion that the appeals officer hung up the phone on me as i pleaded for a hearing the officer’s entries in the appeals case activity records confirm that she hung up on petitioner though her entries reflect that she did so after petitioner insisted on going over his form_656 attachment line by line and she had advised him that all relevant issues had been discussed in her view we do not resolve the participants’ versions of these events for purposes of summary_judgment instead petitioner’s submission of the detailed form_656 attachment which is undisputed and the appeals case memo which establishes that the appeals officer reviewed the form_656 attachment are sufficient standing alone to demonstrate that petitioner participated meaningfully in the administrative_proceeding within the meaning of sec_6330 respondent is entitled to summary_judgment in his favor on that issue since we conclude that respondent is entitled to summary_judgment in his favor on the issues of whether the oic that petitioner sought to raise at his cdp hearing had been raised and considered at a previous administrative_proceeding in which petitioner participated meaningfully within the meaning of sec_6330 it follows that respondent is entitled to summary_judgment in his favor on the issue of whether the cdp hearing officer’s refusal pursuant to sec_6330 to consider petitioner’s oic at his cdp hearing was proper as the rejection of his oic was the sole issue petitioner raised at his cdp hearing it further follows that respondent is entitled to judgment as a matter of law that the lien at issue in this case may be maintained to reflect the foregoing an appropriate order and decision will be entered
